Order entered April 16, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00898-CR

                        BRANDON LAWRENCE COOPER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-81168-2011

                                            ORDER
          Appellant’s April 9, 2013 motions to supplement the reporter’s record and extend the

time to file appellant’s brief are GRANTED.

          We ORDER Official Court Reporter Kimberly Tinsley to file, within THIRTY days of

the date of this order, either a supplemental reporter’s record of the hearings in this case held on

January 21, 2011, May 24, 2011, June 15, 2011, and September 26, 2011 or a letter certifying

that no such records exist. The Court will not grant extensions on the supplemental reporter’s

record.

          Appellant’s brief shall be due thirty days after the filing of either the supplemental

reporter’s record or the letter certifying the requested supplemental record does not exist.
       WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Kimberly Tinsley.


                                            /s/   LANA MYERS
                                                  JUSTICE